Name: Commission Regulation (EEC) No 3602/82 of 21 December 1982 fixing coefficients for calculating levies on pigmeat products other than pig carcases, amending the Annex to Council Regulation (EEC) No 950/68 on the Common Customs Tariff and repealing Regulation (EEC) No 747/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 82 Official Journal of the European Communities No L 376/23 COMMISSION REGULATION (EEC) No 3602/82 of 21 December 1982 fixing coefficients for calculating levies on pigmeat products other than pig carcases, amending the Annex to Council Regulation (EEC) No 950/68 on the Common Customs Tariff and repealing Regulation (EEC) No 747/79 for calculating a component of the levy on pig carcases and Regulation (EEC) No 950/68 on the Common Customs Tariff (4) ; whereas more detailed descriptions of the other main products in the pigmeat sector should also be introduced in order to ensure the proper application of the levies on the products concerned ; Whereas for ease of administration Regulation (EEC) No 747/79 and should be repealed and all rules on coefficients for pigmeat products should be combined in one Regulation ; Whereas the tariff nomenclature resulting from the application of Regulation (EEC) No 2759/75 forms part of the Common Customs Tariff ; whereas the new presentation of the list of products in the pigmeat sector resulting from the present Regulation involves an amendment to that tariff nomenclature ; whereas, pursuant to Article 17(1 ) of Regulation (EEC) No 2759/75, Council Regulation (EEC) No 950/68 of 28 June 1968 on the Common Customs Tariff ^, as last amended by Regulation (EEC) No 3000/81 (% should be amended accordingly and the English version of subheading 02.05 A adapted to that of the other lan ­ guages ; Whereas the Management Committee for Pigmeat has not delivered an opinion within the time limit fixed by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 10 (4) thereof, Whereas, as regards the products listed in Article 1(1 ) (a) and (b) of Regulation (EEC) No 2759/75, other than pig carcases, the levy is to be derived from the levy on pig carcases on the basis of a coefficient expressing the ration in the Community between the prices for such products and the price for pig carcases ; Whereas, as regards the products listed in Article 1 ( l)(c) of Regulation (EEC) No 2759/75, the levy is made up of two components, one of which is to be derived from the levy on pig carcases on the basis of a coefficient expressing the ratio in the Community between the prices for such products and the price of pig carcases ; Whereas the coefficients for calculating levies on pigmeat products other than pig carcases were established by Commission Regulation (EEC) No 747/79 (3) ; whereas experience has shown that the spread of products in this sector could be simplified, in particular by eliminating certain details for slightly dried and slightly smoked products, and also by a new description of certain products permitting at the same time a more appropriate tariff treatment of the products concerned without changing the general economic conditions ; Whereas a definition of pig carcases falling within subheading 02.01 A III a) 1 of the Common Customs Tariff has been established by Council Regulation (EEC) No 2791 /82 of 18 October 1982 amending Regulation (EEC) No 2764/75 laying down the rules HAS ADOPTED THIS REGULATION : Article 1 1 . The coefficients expressing the ratio referred to in Article 10(1 ) of Regulation (EEC) No 2759/75 are hereby fixed as shown in Annex I. 2. The coefficients expressing the ratio referred to Article 10 (2) (a) of Regulation (EEC) No 2759/75 are hereby fixed as shown in Annex II . (') OJ No L 282, 1 . 11 . 1975, p . 1 . (2) OJ No L 307, 18 . 11 . 1980, p . 5 . (3) OJ No L 95, 16. 4. 1979, p . 5. (4) OJ No L 295, 21 . 10 . 1982, p . 4. O OJ No L 172, 22. 7. 1968, p . 1 . (*) OJ No L 318, 13 . 11 . 1982, p . 1 . No L 376/24 Official Journal of the European Communities 31 . 12. 82 Article 2 half-carcase without the head, cheek, chap, feet, tail, flare fat, kidney, tenderloin, blade bone, sternum, vertebral column, pelvic bone and diaphragm ; (g) 'Spencers', for the purposes of subheading 02.06 B I a) 1 of the Common Customs Tariff : the bacon side without the ham, whether or not boned ; (h) '3/4 sides', for the purposes of subheading 02.06 B I a) 2 of the Common Customs Tariff : the bacon side without the fore-end, whether or not boned ; (i) 'Middles', for the purpose of subheading 02.06 B I a) 2 of the Common Customs Tariff : the bacon side without the ham and the fore-end, whether or not boned. The subheading also includes cuts of middles containing tissue of loin and belly in natural proportion to the entire middles. 2. The parts of the cuts defined in paragraphs 1 (a), (b), (c) and (d) fall within the same subheadings only if they contain the muscle tissue and the bones in natural proportion to the entire cuts. If the cuts falling under subheadings 02.06 B I a) 3 and B I a) 4 as well as 02.06 Bib) and B I b) 2 of the Common Customs Tariff are derived from a bacon side from which the bones indicated under paragraph 1 (f) have already been removed, the lines of cutting shall follow those defined under paragraph 1 (a), (b) and (c) respectively ; in any case, these cuts or parts thereof shall contain bones. 3 . For the purposes of subheadings 02.01 B II c) 1 and 02.06 B II a) of the Common Customs Tariff, 'Heads' shall have the meaning of heads or halves of heads of domestic swine, with or without the brains, cheeks or tongues . The head is separated from the rest of the half-carcase by a straight cut parallel to the cranium. The cheeks, snouts and ears as well as the meat attached to the head, particularly to the rear part (including the chaps), are considered parts of heads. The boneless meat of the fore-end (including the jowl) falls within subheadings 02.01 A III a) 6 aa), 02.06 B I a) 7 aa) and 02.06 B I b) 5 aa), as the case may be . 4. For the purposes of subheading 02.05 A of the Common Customs Tariff, 'Subcutaneous pig fat' shall have the meaning of the fatty tissue which accumu ­ lates under the rind of the pig and adheres to it, irres ­ pective of the part of the pig from which it comes ; in any case, the weight of the fatty tissue shall exceed the weight of the rind. The subheading also includes subcutaneous pig fat from which the rind has been removed. 5 . For the purposes of subheading 02.06 B I b) of the Common Customs Tariff, products in which the 1 . The following expressions shall have the meanings hereunder assigned to them : (a) 'Legs', for the purposes of subheading 02.01 A III a) 2 and 'hams' for the purposes of subheadings 02.06 B I a) 3 and 02.06 Bib) 1 of the Common Customs Tariff : the posterior (caudal) part of the half-carcase including bones, with or without foot, shank, rind or subcutaneous fat. The leg (ham) is separated from the rest of the half-carcase so that it includes, at most, the last lumbar vertebra ; (b) 'Fore-ends', for the purposes of subheadings 02.01 A III a) 3, 02.06 B I a) 4 and 02.06 B I b) 2 of the Common Customs Tariff : the anterior (cranial) part of the half-carcase without the head, including bones, with or without foot, shank, rind or sub ­ cutaneous fat. The fore-end is separated from the rest of the half ­ carcase so that it includes, at most, the fifth dorsal vertebra. The upper (dorsal) part of the fore-end, whether or not containing the blade-bone and attached muscles (neck-end in fresh or collar in salted condition), is considered a cut of the loin, when it is separated from the lower (ventral) part of the fore-end, at most by a cut just below the vertebral column ; (c) 'Shoulders', for the purposes of subheadings 02.01 A III a) 3, 02.06 B I a) 4 and 02.06 B I b) 2 of the Common Customs Tariff : the lower part of the fore-end whether or not containing the blade-bone and attached muscles, including bones, with or without foot, shank, rind or subcutaneous fat. The blade-bone and attached muscles imported separately shall remain classified in this subhead ­ ing as a part of the shoulder ; (d) 'Loins', for the purposes of subheadings 02.01 A III a) 4, 02.06 B I a) 5 and 02.06 B I b) 3 of the Common Customs Tariff : the upper part of the half-carcase, extending from the first cervical vertebra to the caudal vertebrae, including bones, with or without the tenderloin, blade-bone, subcu ­ taneous fat or rind. The loin is separated from the lower part of the half-carcase by a cut just below the vertebral column ; (e) 'Bellies', for the purposes of subheadings 02.01 A III a) 5, 02.06 B I a) 6 and 02.06 B I b) 4 of the Common Customs Tariff : the lower part of the half-carcase situated between the leg (ham) and the shoulder, commonly known as 'streaky', with or without bones, but with the rind and the subcuta ­ neous fat ; (f) 'Bacon sides', for the purposes of subheading 02.06 B I a) 1 of the Common Customs Tariff : the pig 31 . 12. 82 Official Journal of the European Communities No L 376/25 water/protein ratio in the meat (nitrogen content x 6-25) is 2-8 or less shall be considered as 'dried or smoked'. The nitrogen content shall be determined according to ISO method 937-1978 . 7. For the purposes of subheadings 16.02 B III a) 2 aa) 1 1 and B III a) 2 aa) 22 of the Common Customs Tariff, the expression 'parts thereof applies only to prepared or preserved meat which, due to the size and the characteristics of the coherent muscle-tissue, is identifiable as having been obtained from hams, loins, collars or shoulders of domestic swine, as the case may be.6 . For the purposes of subheading 16.02 B III a) 1 of the Common Customs Tariff, the term 'uncooked' shall apply to products which have not been subjected to any heat treatment or which have been subjected to a heat treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. Article 3 The Common Customs Tariff annexed to Regulation (EEC) No 950/68 is hereby amended as follows : 1 . The following text is inserted as Additional Note No 2 to Chapter 2 : '2. A. The following expressions shall have the meanings hereunder assigned to them : (a) "Whole carcases or half-carcases ", for the purposes of subheading 02.01 A III a) 1 : Slaughtered pigs in the form of carcases of domestic swine which have been bled and eviscerated and from which the bristles and hooves have been removed. Half-carcases are derived from whole carcases by division through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and the ischio-pubic symphysis. These whole carcases and half-carcases may be with or without head, feet, flare fat, kidneys, tail or diaphragm. Half-carcases may be with or without spinal cord, brain or tongue. Whole carcases and half-carcases of sows may be with or without udders (mammary glands); (b) "Legs ", for the purposes of subheading 02.01 A III a) 2 and "hams ", for the purposes of subheadings 02.06 B I a) 3 and 02.06 B I b) 1 : the posterior (caudal) part of the half-carcase including bones, with or without foot, shank, rind or subcutaneous fat. The leg (ham) is separated from the rest of the half-carcase so that it includes, at most, the last lumbar vertebra ; (c) "Fore-ends ", for the purposes of subheadings 02.01 A III a) 3, 02.06 B I a) 4 and 02.06 B I b) 2 : the anterior (cranial) part of the half-carcase without the head, including bones, with or without foot, shank, rind or subcutaneous fat. The fore-end is separated from the rest of the half-carcase so that it includes, at most, the fifth dorsal vertebra. The upper (dorsal) part of the fore-end, whether or not containing the blade-bone and attached muscles (neck-end in fresh or collar in salted condition), is considered a cut of the loin, when it is separated from the lower (ventral) part of the fore-end, at most by a cut just below the vertebral column ; (d) "Shoulders ", for the purposes of subheadings 02.01 A III a) 3, 02.06 B I a) 4 and 02.06 B I b) 2 : the lower part of the fore-end whether or not containing the blade-bone and attached muscles, including bones, with or without foot, shank, rind or subcutaneous fat. The blade-bone and attached muscles imported separately shall remain classified in this subheading as a part of the shoulder ; (e) "Loins ", for the purposes of subheadings 02.01 A III a) 4, 02.06 B I a) 5 and 02.06 B I b) 3 : the upper part of the half-carcase, extending from the first cervical vertebra to the caudal vertebrae, including bones, with or without the tenderloin, blade-bone, subcutaneous fat or rind. The loin is separated from the lowerpart of the half-carcase by a cut just below the vertebral column ; (f) "Bellies ", for the purposes of subheadings 02.01 A III a) 5, 02.06 B I a) 6 and 02.06 B I b) 4 : the lower part of the half-carcase situated between the leg (ham) and the shoulder, commonly known as "streaky ", with or without bones, but with the rind and the subcutaneous fat ; (g) "Bacon sides ", for the purposes of subheading 02.06 B I a) 1 : the pig half-carcase without the head, cheek, chap, feet, tail, flare fat, kidney, tenderloin, blade bone, sternum, vertebral column, pelvic bone and diaphragm ; (h) "Spencers ", for the purposes of subheading 02.06 B I a) 1 : the bacon side without the ham, whether or not boned ; No L 376/26 Official Journal of the European Communities 31 . 12. 82 (i) "% sides ", for the purposes of subheading 02.06 B I a) 2 : the bacon side without the fore-end, whether or not boned ; (k) "Middles ", for the purposes of subheading 02.06 B I a) 2 : the bacon side without the ham and the fore ­ end, whether or not boned. The subheading also includes cuts of middles containing tissue of loin and belly in natural proportion to the entire middles. B. The parts of the cuts defined under 2A (b), (c), (d) and (e) fall within the same subheadings only if they contain muscle tissue and bones in natural proportion to the entire cuts. If the cuts falling under subheadings 02.06 B I a) 3 and B I a) 4 as well as 02.06 B lb) 1 and B lb) 2 are derived from a bacon side from which the bones indicated under 2A (g) have already been removed, the lines of cutting shall follow those defined under 2A (b), (c) and (d) respectively ; in any case, these cuts or parts thereof shall contain bones. C. For the purposes of subheadings 02.01 B II c) 1 and 02.06 B II a), "Heads" shall have the meaning of heads or halves of heads of domestic swine, with or without the brains, cheeks or tongues. The head is separated from the rest of the half-carcase by a straight cut parallel to the cranium. The cheeks, snouts and ears as well as the meat attached to the head, particularly to the rear part (inclu ­ ding the chaps), are considered parts of heads. The boneless meat of the fore-end (including the jowl) fall within subheadings 02.01 A III a) 6 aa), 02.06 B I a) 7 aa) and 02.06 B I b) 5 aa), as the case may be. D. For the purposes of subheading 02.05 A, "Subcutaneous pig fat" shall have the meaning of the fatty tissue which accumulates under the rind of the pig and adheres to it, irrespective of the part of the pig from which it comes ; in any case, the weight of the fatty tissue shall exceed the weight of the rind. The subheading also includes subcutaneous pig fat from which the rind has been removed. E. For the purposes of subheading 02.06 B I b), products in which the water/protein ratio in the meat (nitrogen content x 6 25) is 2 8 or less shall be considered as "dried or smoked". The nitrogen content shall be deter ­ mined according to ISO method 937-1978.' 2 . The present Additional Notes Nos 2 and 3 to Chapter 2 become Additional Notes Nos 3 and 4 to Chapter 2 respectively. 3 . The present Additional Notes Nos 4, 5 and 7 to Chapter 2 are deleted. 4. The present Additional Note No 6 to Chapter 2 becomes Additional Note No 5 to Chapter 2. 5 . Subheadings 02.01 A III a), 02.01 B II c) and 02.06 B are replaced by the following : Rate of duty 'Heading No Description Autonomous % or levy (L) Conventional % 1 2 3 4 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04 fresh, chilled or frozen : A. Meat : III . Of swine : a) Of domestic swine : 1 . Whole carcases or half carcases 20 (L)  2. Legs and parts thereof 3 . Fore-ends or shoulders ; parts thereof 20 (L) 20 (L)  4. Loins and parts thereof 5 . Bellies and parts thereof 20 (L) 20 (L)  6 . Other : aa) Boned or boneless 20 (L)  bb) Other 20 (L)  31 . 12. 82 Official Journal of the European Communities No L 376/27 'Heading No Description Rate of duty Autonomous % or levy (L) Conventional % 1 2 3 4 02.01 B. Offals : (cont 'd) II . Other : c) Of domestic swine : 1 . Heads and parts thereof 20 (L) 4 2. Feet or tails 20 (L) 4 3. Kidneys 20 (L) 4 4. Liver 20 (L) 7 5. Hearts, tongues or lungs 20 (L) 4 6. Livers, hearts, tongues and lungs with windpipe and gullet all attached 20 (L) 4 7 . Other 20 (L) 4 02.06 Meat and edible meat offals (except poultry liver), salted, in brine, dried or smoked : B. Meat and edible meat offals of domestic swine : I. Meat : a) Salted or in brine : 1 . Bacon sides or spencers 25 (L)  2. % sides or middles 25 (L)  3 . Hams and parts thereof 25 (L)  4. Fore-ends or shoulders ; parts thereof 25 (L)  5. Loins and parts thereof 25 (L)  6 . Bellies and parts thereof 25 (L)  7. Other : aa) Boned or boneless 25 (L)  bb) Other 25 (L)  b) Dried or smoked : 1 . Hams and parts thereof 25 (L)  2. Fore-ends or shoulders ; parts thereof 25 (L)  3 . Loins and parts thereof 25 (L)  4. Bellies and parts thereof 25 (L)  5 . Other : aa) Boned or boneless 25 (L)  bb) Other 25 (L)  II . Offals : a) Heads and parts thereof 25 (L)  b) Feet or tails 25 (L)  c) Kidneys 25 (L)  d) Livers 25 (L)  e) Hearts, tongues or lungs 25 (L)  f) Livers, hearts, tongues and lungs with windpipe and gullet all attached 25 (L)  g) Other 25 (L) 6. In the English version, subheading 02.05 A is amended to read as follows : '02.05 (unchanged) A. Subcutaneous pig fat 7. The present Additional Note to Chapter 1 6 becomes Additional Note No 1 to Chapter 16 . 8 . The following text is inserted as Additional Note No 2 to Chapter 1 6 : No L 376/28 Official Journal of the European Communities 31 . 12. 82 '2 . For the purposes of subheadings 16.02 B III a) 2 aa) 11 and B III a) 2 aa) 22, the expression "parts thereof applies only to prepared or preserved meat which, due to the size and the characteristics of the coherent muscle tissue, is identifiable as having been obtained from hams, loins, collars or shoulders of domestic swine, as the case may be.' 9 . Subheading 1 6.02 B III a) is replaced by the following : 'Heading No Description Rate of duty Autonomous % or levy (L) Conventional % 1 2 3 4 16.02 Other prepared or preserved meat or meat offal : B. Other : III . Other : a) Containing meat or offal of domestic swine : 1 . Containing bovine meat, uncooked 26 (L)  2. Other, containing by weight : aa) 80 % or more of meat or offal, of any kind, including fats of any kind or origin : 11 . Hams or loins (excluding collars); parts thereof . . 26 (L)  22. Collars or shoulders ; parts thereof 26 (L)  33. Other 26 (L)  bb) 40 % or more but less than 80 % of meat or offal , of any kind, including fats of any kind or origin 26 (L)  cc) Less than 40 % of meat or offal, of any kind, including fats of any kind or origin 26 (L) *  Article 4 Regulation (EEC) No 747/79 is hereby repealed. Article 5 This Regulation shall enter into force on 1 February 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1982. For the Commission Poul DALSAGER Member of the Commission 31 . 12. 82 Official Journal of the European Communities No L 376/29 ANNEX I Coefficients for calculating the levies on products mentioned in Article 10 (1) of Regulation (EEC) No 2759/75 CCT heading No Description Coefficients 01.03 Live swine : A. Domestic species : II . Other : a) Sows having farrowed at least once, of a weight of not less than 160 kg 0-654 b) Other 0-769 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : III . Of swine : a) Of domestic swine : 1 . Whole carcases or half-carcases 1-00 2. Legs and parts thereof 1-45 3 . Fore-ends or shoulders ; parts thereof 1-12 4. Loins and parts thereof 1-62 5 . Bellies and parts thereof 0-87 6. Other : aa) Boned or boneless 1-62 bb) Other 1-62 B. Offals : II . Other : c) Of domestic swine 1 . Heads and parts thereof 0-32 2. Feet or tails 0-09 3. Kidneys 1-05 4. Livers 1-21 5 . Hearts, tongues or lungs 0-60 6. Livers, hearts, tongues and lungs with windpipe and gullet all attached 0-88 7. Other 0-88 02.05 Pig fat free of lean meat and poultry fat (not rendered or solvent extracted), fresh, chilled, frozen, salted, in brine, dried or smoked : A. Subcutaneous pig fat : I. Fresh, chilled, frozen, salted or in brine 0-40 II . Dried or smoked 0-44 B. Other pig fat 0-24 31 . 12. 82No L 376/30 Official Journal of the European Communities CCT heading Pescription Coefficients No 02.06 Meat and edible meat offals (except poultry liver), salted, in brine, dried or smoked : B. Of domestic swine : I. Meat : a) Salted or in brine : 1 . Bacon sides or spencers 1-28 2. 3/4 sides or middles 1-40 3. Hams and parts thereof 1-45 4. Fore-ends or shoulders ; parts thereof 1-12 5. Loins and parts thereof 1-62 6. Bellies and parts thereof 0-87 7. Other : aa) Boned or boneless 1-62 bb) Other 1-62 b) Dried or smoked : 1 . Hams and parts thereof 2-82 2. Fore-ends or shoulders ; parts thereof 2-22 3 . Loins and parts thereof 2-79 4. Bellies and parts thereof 1-45 5. Other : aa) Boned or boneless 2-82 bb) Other 2-82 II . Offals : a) Heads and parts thereof 0-32 b) Feet or tails 009 c) Kidneys 1-05 d) Livers 1-21 e) Hearts, tongues or lungs 0-60 f) Livers, hearts, tongues and lungs with windpipe and gullet all attached 0-88 g) Other 0-88 15.01 Lard, other pig fat and poultry fat, rendered or solvent extracted : A. Lard and other pig fat : L For industrial uses other than the manufacture of food ­ stuffs for human consumption (a) 0-32 II . Other 0-32 (a) Entry under this subheading is subject to conditions to be determined by the competent authori ­ ties . 31 . 12. 82 Official Journal of the European Communities No L 376/31 ANNEX II Coefficients for calculating the levies on products mentioned in Article 10 (2) (a) of Regulation (EEC) No 2759/75 CCT heading No Description Coefficients 16.01 Sausages and the like, of meat, meat offal or animal blood : A. Liver sausages 1-40 B. Other (a) : I. Sausages, dry or for spreading, uncooked 2-35 II . Other 1-60 16.02 Other prepared or preserved meat or meat offal : A. Liver : II . Other 1-30 B. Other : III . Other : a) Containing meat or offal of domestic swine : 1 . Containing bovine meat, uncooked 4-00 2. Other, containing by weight : aa) 80 % or more of meat or offal , of any kind, including fats of any kind or origin : 1 1 . Hams or loins (excluding collars) ; parts thereof 2-45 22. Collars or shoulders ; parts thereof 205 33 . Other 1-35 bb) 40 % or more but less than 80 % of meat or offal , of any kind, including fats of any kind or origin 1-12 cc) Less than 40 % of meat or offal , of any kind, including fats of any kind or origin 0-67 (a) The levy applicable to sausages imported in containers which also contain preservative liquid is collected on the net weight, i.e. after deduction of the weight of the liquid.